PER CURIAM.
Reynaldo and Leticia Barrientos appeal an order granting Richard Hyre a new trial in his action for personal injuries resulting from a motor vehicle accident. After a thorough review of the record, we conclude that the trial court did not abuse its discretion in ordering a new trial on the issue of comparative negligence. However, we conclude that a new trial on all issues is unwarranted. The trial court correctly directed a verdict on the issue of the defendant’s liability. The permanency of the plaintiffs injury was undisputed at trial. Mr. Hyre has raised no legal challenge to the adequacy of the amount of damages awarded by the jury. That award includes all of his requested eco*982nomic damages and a sizable award for noneconomic damages. The error requiring a new trial affected only the issue of comparative fault, and the new trial must be limited to that issue. See Nash v. Wells Fargo Guard Servs., Inc., 678 So.2d 1262 (Fla.1996). See also Purvis v. Inter-County Tel. & Tel. Co., 173 So.2d 679 (Fla.1965).
Affirmed in part, reversed in part, and remanded.
ALTENBERND, A.C.J., and DAVIS and STRINGER, JJ., Concur.